Citation Nr: 0807024	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  06-29 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to February 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 2006, a hearing 
was held before a Decision Review Officer at the RO.  In 
December 2007, a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  At the December 2007 Travel Board 
hearing, the veteran was granted a sixty day abeyance period 
for submission of additional evidence.  Such period has 
passed and no new evidence has been received.


FINDING OF FACT

The veteran's diabetes, whether Type 1 or Type 2, is 
reasonably shown to have been manifest to a compensable 
degree in his first postservice year.


CONCLUSION OF LAW

Service connection for diabetes mellitus is warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, as the determination 
herein constitutes a full grant of the benefit sought, there 
is no reason to belabor its impact.

II.  Factual Background

The veteran's DD Form-214 shows that he served in Vietnam 
during the Vietnam Era (and that he was born in December 
1947).  His service medical records contain no mention of 
complaints, findings, or diagnosis of diabetes.  

1994 to 2003 private treatment records from various 
facilities note that the veteran has had diabetes mellitus 
since the early 1970's.  June 2003 to June 2004 VA treatment 
records note that the veteran has had diabetes since his 
early 20's. 

An August 2004 VA lab report shows a C-Peptide of < 0.05.  
B.J.F., a VA endocrinologist, reviewed the file and in 
September 2004 stated:

". . . Diabetes mellitus was not diagnosed during 
military service.  The veteran's recent labs include a 
C-Peptide of <0.05.  It is NOT as likely as not that the 
veteran has diabetes mellitus [type] 2.  It is MORE 
likely than not that the veteran has diabetes mellitus 
[type] 1, which is not related to exposure to Agent 
Orange.  The presentation of diabetes mellitus requiring 
insulin use, at the age of 22, is entirely consistent 
with type 1 diabetes mellitus, not type 2".

Statements from the veteran, his friends and family members 
are to the effect that his diabetes mellitus type II was 
diagnosed in the early 1970's and was treated then by diet 
and oral hypoglycemics.

A February 1978 (received by the RO in October 2005) record 
from St. Luke's Hospital notes that the veteran was admitted 
with uncontrolled diabetes.  It was noted that he had been on 
oral hypoglycemic agents but that his blood sugars were 
running over 300 despite diet and medication.  He was placed 
on insulin.

A December 2005 letter from the veteran's treating physician, 
Dr. I.S.E. states:
". . . The [veteran], at the age of 22 in 1970, 
developed diabetes.  For the first eight years, the 
[veteran's] diabetes was managed with diet and oral 
medication.  This therapy failed in 1978, and the 
[veteran] has used a combination of various types of 
insulin since.  It is very unusual for a Type I patient 
to be diagnosed eight years in advance of the 
institution of insulin.  It is much more common to have 
a honeymoon period of between 6-18 months.  For this 
reason, there is a good likelihood that [the veteran] 
is, in fact, a Type II diabetic who is currently being 
managed with insulin because the beta cells failed with 
the passage of time".

On November 2006 file review, VA endocrinologist B.J.F. noted 
that the veteran had diabetes diagnosed in 1970, at the age 
of 22, and was initially treated for eight years with oral 
agents and diet.  She also noted his past C-Peptide lab 
value, and indicated his diagnosis was diabetes mellitus, 
Type 1.  She opined:

"The veteran was diagnosed with diabetes mellitus at 
the age of [22].  He was started on oral agents.  Seven 
years later he was started on insulin.  Without detailed 
records from over 30 years ago, it is impossible to say 
what the veteran's health was like between 1970 and 
1978, including weight.  There is no information that 
suggests that the veteran was obese at the time of 
diagnosis, or in the following years.  Although more 
than 90 percent of patients with diabetes mellitus, type 
1, are diagnosed before the age of 20, it can present 
after the second decade.  Late onset presentation is 
often subtle, without the classical abrupt presentation 
of children.  The need for insulin may not be 
immediately obvious.  The "honeymoon" may be as short 
as a few months, and as long as 18 months, but in rare 
circumstances, much longer, as the pancreatic beta cells 
slowly die.  In the first few months to years of type 1 
diabetes, determination of Islet Cell Antibodies (ICA) 
and or GAD (ICA) may be positive, especially in 
autoimmune type 1.  In non-autoimmune type 1, neither 
may be present at the time of presentation.  Testing for 
ICA and/or GAD is not the standard in current medical 
practice.  It is true that C-Peptide may decrease to 
undetectable levels in some patients with type 2 
diabetes mellitus, but this is extremely uncommon, even 
in patients who have become insulin-dependent".
III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 5107;
38 C.F.R. § 3.303.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of  such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Type 2 diabetes mellitus, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, PCT, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

Certain chronic diseases (including diabetes mellitus), may 
be service connected on a presumptive basis if manifested to 
a compensable degree within a prescribed period (one year for 
diabetes) following discharge from service.  38 U.S.C.A. 
§ 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be established for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  

It is not in dispute that the veteran served in Vietnam 
during the Vietnam era and is presumed to have been exposed 
to Agent Orange therein.  It also is not in dispute that he 
now has diabetes mellitus.  

The present record does not conclusively establish whether 
the veteran's diabetes mellitus is type 1 or type 2 (which 
would entitle him to the 38 U.S.C.A. § 1112 Agent Orange 
presumptions outlined above).  Both the November 2006 opinion 
by VA endocrinologist Dr. BJF and the December 2005 opinion 
from Dr. ISE leave room for dispute.  Notably, an earlier 
(September 2004) opinion by Dr. BJF provides a rationale 
based, in part, on a false premise (i.e., that the veteran 
became insulin dependent at age 22, when he would have been 
in service, when the record is quite clear that his insulin 
therapy began in 1978, when he was approximately age 31), and 
thus is lacking in probative value.  Regardless, whether the 
veteran's diabetes is type 1 or type 2 is not critical, and 
is not determinative herein.  Indeed, that question is 
rendered moot by the Board's further findings in this case.  

Consideration of the veteran's claim of service connection 
for diabetes appears to have been focused entirely on whether 
he is entitled to the Agent Orange exposure presumptive 
provisions 1116.  However, regardless of type, if diabetes 
becomes manifest to a compensable degree in a veteran's first 
postservice year, it may be service connected on a 
presumptive basis as a chronic disease under 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.309(a).

Early treatment records and history consistently noted in 
medical treatment records throughout suggest that the 
veteran's diabetes became manifest in 1970 (apparently in the 
first postservice year, as it was not noted on service 
separation in February of that year).  Notably, that point 
does not appear to be in dispute; initial manifestation of 
the disease in 1970 is noted as accepted history by all 
medical reviewers/opinion providers, private and VA in this 
case.  It is also consistently reported that the diabetes was 
initially treated (and managed) by restricted diet and oral 
hypoglycemic agents.  Under 38 C.F.R. § 4.119, Code 7913, a 
10 percent rating is warranted for diabetes mellitus, 
manageable by restricted diet only.  

In summary, as the record reasonably shows that the veteran's 
diabetes was manifested to a compensable degree in his first 
postservice year, he is entitled to have it service-connected 
on a chronic disease presumptive basis (under 38 U.S.C.A. 
§ 1112), and there is no need to consider further whether or 
not the disease may be service connected under a different 
theory of entitlement.  


ORDER

Service connection for diabetes mellitus is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


